EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic correspondence with Seong Il Jeong on January 08, 2021 followed up with an email correspondence from Seong Il Jeong on January 11, 2021.

The application has been amended as follows:
In the Title
	ELECTRONIC COMMERCE METHOD AND COMPUTER PROGRAM

In the Claims
1.(Currently Amended) An electronic commerce method, the method being performed by a managing server including a processor, a storage device, a memory, a network interface (NIC), and a bus, the method comprising steps of: 
receiving a purchase request signal from a buyer; 
transmitting the purchase request signal to a seller wherein the seller identifies who the buyer is and how many products the buyer purchases through the purchase request signal provided from the managing server, and the managing server divides a purchase procedure into multiple purchase steps and displays the multiple purchase steps on a screen, the multiple purchase steps comprising 
receiving a video taken of the seller identifying the purchase request signal; 
transmitting the received video to the buyer; 
putting a restriction on the seller so that the seller cannot sell goods upon failing to receive a video taken of the seller that meets[[ing]] a preset requirement within a preset number of times; 
generating a blacklist constituted of sellers restricted not to sell goods; and 
adding identifiers indicating that goods are sold by the sellers listed in the blacklist to the goods registered by the sellers listed in the blacklist, 
wherein the video taken of the seller is taken when the seller identifies product purchase information contained in the purchase request signal; 
a video capturing function is activated when the seller identifies the product purchase information and remains active for a preset time, and when the preset time elapses, the video capturing function is terminated; and 
the step of receiving the video taken of the seller includes steps of detecting the seller's face from the video by performing image filtering, binarization, edge detection, and face detection on the video by the managing server, and unless the seller's face is detected, transmitting a signal to request to retake the video.

5. (Currently Amended) The electronic commerce method of claim 1, further comprising a step of performing payment upon receiving a final confirm signal from the seller, wherein the seller’s face was detected from the video 
:
receiving a purchase request signal from a buyer, transmitting the purchase request signal to a seller, receiving a video taken of the seller identifying the purchase request signal, transmitting the received video to the buyer, putting a restriction on the seller so that the seller cannot sell goods upon failing to receive a video taken of the seller that meets[[ing]] a preset requirement within a preset number of times, generating a blacklist constituted of sellers restricted not to sell goods, and adding identifiers indicating that goods are sold by the sellers listed in the blacklist to the goods registered by the sellers listed in the blacklist, 
wherein the seller identifies who the buyer is and how many products the buyer purchases through the purchase request signal provided from the managing server; and 
the managing server divides a purchase procedure into multiple purchase steps and displays the multiple purchase steps on a screen, the multiple purchase steps comprising 
wherein the video taken of the seller is taken when the seller identifies product purchase information contained in the purchase request signal; 
a video capturing function is activated when the seller identifies the product purchase information and remains active for a preset time, and when the preset time elapses, the video capturing function is terminated; and 
the step of receiving the video taken of the seller includes steps of detecting the seller's face from the video by performing image filtering, binarization, edge detection, and face 

15. (Cancelled)

16. (Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 35 U.S.C. §112(b) rejection has been withdrawn in light of Applicant’s amendments.
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention.

Claims 1, 4-5, 7-8, and 12-14 are allowable over 35 U.S.C. §103 as follows:
The most relevant prior art made of record includes previously cited Tal et al. (US 2013/0226765 A1), newly cited Pearson et al. (US 2011/0066527 A1), previously cited John et al. (US 2008/0275748 A1), previously cited Acuna-Rohter et al. (US 2015/0142595 A1), previously cited Chandrasekaran et al. (US 2016/0321671 A1), and previously cited Ethington et al. (US 8,688,579 B1). Tal teaches receiving a purchase request signal from a buyer (Tal, see at least: [0044]); transmitting the purchase request signal to a seller wherein the seller identifies who the buyer is and how many products the buyer purchases through the purchase request signal provided from the managing server (Tal, see at least: [0045]); receiving a video taken of the seller identifying the purchase request signal (Tal, see at least: [0037], [0043] and [0047]); transmitting the received video to the buyer (Tal, see at least: [0037] and [0047]); receiving a video taken of the seller identifying the purchase request signal (Tal, see at least: [0037], [0043] and [0047]); transmitting the received video to the buyer (Tal, see at least: [0037] and [0047]); wherein the video taken of the seller is taken when the seller identifies product purchase information contained in the purchase request signal (Tal, see at least: [0037] and [0047]); a video capturing function is activated when the seller identifies the product purchase information (Tal, see at least: [0045] and [0047]); and the step of receiving the video taken of the seller includes steps of detecting the seller's face from the video (Tal, see at least: [0047]).
Pearson teaches a managing server dividing a purchase procedure into multiple purchase steps and displays the multiple purchase steps on a screen , the multiple purchase steps comprising a status of delivery of goods for multiple buyers (Pearson, see at least: [0067]-[0068]).
John teaches putting a restriction on the seller so that the seller cannot sell goods upon failing to receive a video taken of the seller that meets a preset requirement within a preset number of times (John, see at least: [0200]).
Acuna-Rohter teaches generating a blacklist constituted of sellers restricted not to sell goods (Acuna-Rohter, see at least: [0110]); and adding identifiers indicating that goods are sold by the sellers listed in the blacklist to the goods registered by the sellers listed in the blacklist (Acuna-Rohter, see at least: [0110]).

Ethington teaches detecting a face by performing image filtering, binarization, edge detection, and face detection on the video by the managing server, and unless the seller's face is detected, transmitting a signal to request to retake the video (Ethington, see at least: Col. 50 Ln. 65-67 & Col. 51 Ln. 1-8, Col. 52 Ln. 9-11, Col. 53 Ln. 8-10, Col. 54 Ln. 6-10, and Col. 54 Ln. 18-20). 

Tal, Pearson, John, Acuna-Rohter, Chandrasekaran, and Ethington do not teach or suggest, alone or in combination, the recited limitations without reliance on improper hindsight bias.

Cited NPL reference U (cited 1/12/2021 in PTO-892) teaches using biometric techniques to verify the identity of users participating in a video conference, but does not teach or suggest the recited limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features 
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Shakes et al. (US 7,689,465 B1) teaches allowing a customer to view a video clip of the items the customer ordered being packed ad shipped to verify the correct items.
-Bonito et al. (US 2008/0108456 A1) teaches the election of an ad providing a two-way video session between a sales representative and potential customer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.W./Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684